1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF NEW YORK


               In Re:                                        §
                                                             §
               RAPHAEL, KELLEY ANDREE                        §     Case No. 820-70162 AST
                                                             §
                                   Debtor                    §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       ALLAN B. MENDELSOHN, chapter 7 trustee, submits this Final Account, Certification
               that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 227.00                             Assets Exempt: 678,264.95
               (Without deducting any secured claims)

               Total Distributions to Claimants: 80,123.80          Claims Discharged
                                                                    Without Payment: 2,062,069.28

               Total Expenses of Administration: 26,203.20


                       3) Total gross receipts of $ 106,327.00 (see Exhibit 1), minus funds paid to the debtor
               and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 106,327.00 from the
               liquidation of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 817,396.38        $ 15,104.17                  $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA          26,203.20              26,203.20                26,203.20

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  0.00         97,426.70              97,426.70                80,123.80

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             785,977.50       1,258,788.88           1,258,788.88                     0.00

TOTAL DISBURSEMENTS                              $ 1,603,373.88    $ 1,397,522.95         $ 1,382,418.78          $ 106,327.00


                  4) This case was originally filed under chapter 7 on 01/08/2020 . The case was pending
          for 13 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/30/2021                        By:/s/ALLAN B. MENDELSOHN
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                $ AMOUNT
                                                                          TRAN. CODE1                             RECEIVED

Estimated refund for tax year endingCombined
(fede                                                                        1124-000                                   7,291.00

Estimated refund for tax year endingCombined
(fede                                                                        1124-000                                   8,000.00

118-40 223rd StreetCambria Heights NY 11411,                                 1149-000                                 80,000.00

    TAX REFUND                                                               1224-000                                 11,036.00

TOTAL GROSS RECEIPTS                                                                                                $ 106,327.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                         UNIFORM       $ AMOUNT
                                                                                                   TRAN. CODE        PAID

NA                                                                                                      NA                   NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                              $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                UNIFORM         CLAIMS
                                                                                 CLAIMS           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                ASSERTED         ALLOWED
                                                 CODE       (from Form 6D)

            Citizens Bank, N.A.
            1 Citizens Drive, ROP30B
            Riverside, RI 02915                                    56,221.38                NA              NA              0.00


            LoanCare LLC
            P.O. Box 37628 Philadelphia,
            PA 19101-0628                                         374,957.00                NA              NA              0.00


            NYC Department of Finance
            1 Centre Street, Fl. 22 New
            York, NY 10007                                        116,000.00                NA              NA              0.00


            Wells Fargo Bank, N.A.
            P.O. Box 11758 Newark, NJ
            07101-4758                                            270,218.00                NA              NA              0.00


000001      ALLY BANK                           4210-000                 NA         15,104.17              0.00             0.00

TOTAL SECURED CLAIMS                                            $ 817,396.38       $ 15,104.17          $ 0.00            $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                             CLAIMS             CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                           SCHEDULED           ASSERTED          ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:ALLAN B.
MENDELSOHN                                2100-000                     NA           8,566.35         8,566.35           8,566.35


TRUSTEE EXPENSES:ALLAN B.
MENDELSOHN                                2200-000                     NA              28.85           28.85              28.85


CLERK OF THE COURT                        2700-000                     NA                 0.00             0.00             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                         UNIFORM
                                                       CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                        CLAIMS PAID
                                                     SCHEDULED        ASSERTED         ALLOWED
                                          CODE

INTERNAL REVENUE SERVICE                  2810-000               NA         7,447.00        7,447.00         7,447.00


NYS INCOME TAX                            2820-000               NA         3,245.00        3,245.00         3,245.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):ROSEN &
KANTROW, PLLC                             3210-000               NA         6,415.00        6,415.00         6,415.00


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER FIRM):ROSEN
& KANTROW, PLLC                           3220-000               NA          101.00          101.00           101.00


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):GARY R.
LAMPERT, CPA                              3410-000               NA          400.00          400.00           400.00

TOTAL CHAPTER 7 ADMIN. FEES                                 $ NA         $ 26,203.20     $ 26,203.20      $ 26,203.20
AND CHARGES



           EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                       CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                        CLAIMS PAID
                                                     SCHEDULED        ASSERTED         ALLOWED
                                          CODE

NA: NA                                          NA               NA              NA              NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                  $ NA               $ NA            $ NA             $ NA
FEES AND CHARGES



           EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                6E)             Claim)

            NYC Department of Finance
            1 Centre Street, 22nd FlNew
            York, NY 10007                                           0.00                 NA             NA              0.00


000002A     NEW YORK STATE TAX                  5800-000              NA           97,426.70      97,426.70        80,123.80

TOTAL PRIORITY UNSECURED                                           $ 0.00        $ 97,426.70     $ 97,426.70      $ 80,123.80
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Ally Bank
            P.O. Box 380903
            Minneapolis, MN 55438-0903                          24,810.20                 NA             NA              0.00


            Ally Bank
            P.O. Box 380903
            Minneapolis, MN 55438-0903                          24,810.20                 NA             NA              0.00


            Ally Bank
            P.O. Box 380903
            Minneapolis, MN 55438-0903                           3,945.82                 NA             NA              0.00


            Ally Bank
            P.O. Box 380903
            Minneapolis, MN 55438-0903                           9,720.75                 NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Ally Financial
            P.O. Box 380903
            Minneapolis, MN 55438-0903                          9,720.75                 NA             NA            0.00


            Ally Financial
            P.O. Box 380903
            Minneapolis, MN 55438-0903                         15,104.17                 NA             NA            0.00


            American Express
            43 Butterfield Circle El Paso,
            TX 79906                                           23,902.79                 NA             NA            0.00


            Automotive Finance Corp.
            13085 Hamilton Xing. Blvd
            Carmel, IN 46032                                  292,592.32                 NA             NA            0.00


            Bank of America, N.A.
            P.O. Box 15019 Wilmington,
            DE 19886-5019                                         383.29                 NA             NA            0.00


            Barclays
            P.O. Box 13337 Philadelphia,
            PA 19101-3337                                         362.33                 NA             NA            0.00


            Capital One
            P.O. Box 71083 Charlotte, NC
            28272-1083                                             16.00                 NA             NA            0.00


            Citibank N.A.
            241 Broadway Amityville,
            NY 11701                                            8,944.68                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Discover Bank
            P.O. Box 8003 Hilliard, OH
            43026                                              13,452.00                 NA             NA            0.00


            Elan Financial Services
            800 Nicollet Mall
            Minneapolis, MN 55402                              17,004.03                 NA             NA            0.00


            Fidelity
            900 Salem Street Smithfield,
            RI 02917                                            9,080.81                 NA             NA            0.00


            Fidelity
            900 Salem Street Smithfield,
            RI 02917                                           11,935.91                 NA             NA            0.00


            Fleetway Leasing Co.
            336 West Street Rd.
            Feasterville-Tre, PA 19053                        186,993.86                 NA             NA            0.00


            GM Financial, Inc.
            4001 Embarcadero Drive
            Arlington, PA 76014                                56,882.88                 NA             NA            0.00


            GM Financial, Inc.
            4001 Embarcadero Drive
            Arlington, PA 76014                                57,666.96                 NA             NA            0.00


            JPMorgan Chase Bank, N.A.
            700 Kansas Lane Monroe, LA
            71203                                               1,293.70                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            JPMorgan Chase Bank, N.A.
            700 Kansas Lane Monroe, LA
            71203                                                   305.02                 NA               NA             0.00


            JPMorgan Chase Bank, N.A.
            700 Kansas Lane Monroe, LA
            71203-4774                                           17,004.03                 NA               NA             0.00


            Synchrony Bank
            Ste 125170 Election Road
            Draper, UT 84020                                         45.00                 NA               NA             0.00


            AUTOMOTIVE FINANCE
000006      CORPORATION                         7100-000               NA          368,046.33       368,046.33             0.00


000002B     NEW YORK STATE TAX                  7100-000               NA           18,571.85         18,571.85            0.00


000005      NEXTGEAR CAPITAL, INC. 7100-000                            NA          856,487.95       856,487.95             0.00


000004      U.S. BANK NA                        7100-000               NA           15,339.51         15,339.51            0.00


000003      VERIZON                             7100-000               NA               343.24           343.24            0.00

TOTAL GENERAL UNSECURED                                       $ 785,977.50     $ 1,258,788.88    $ 1,258,788.88           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                  Page:       1
                                                                                                 ASSET CASES                                                                                                    Exhibit 8
Case No:             820-70162        AST    Judge: ALAN S. TRUST                                                                         Trustee Name:                     ALLAN B. MENDELSOHN
Case Name:           RAPHAEL, KELLEY ANDREE                                                                                              Date Filed (f) or Converted (c):   01/08/20 (f)
                                                                                                                                         341(a) Meeting Date:               02/11/20
For Period Ending: 01/30/21                                                                                                              Claims Bar Date:                   05/26/20



                                        1                                                2                          3                         4                         5                                 6
                                                                                                           Estimated Net Value
                                                                                     Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                                     Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                            Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. 1517 Broadway, Unit 8HewlettNY 11557,                                              412,729.00                             0.00                                               0.00                  FA
 Condominiu
     Debtor Claimed Exemption
 2. 118-40 223rd StreetCambria Heights NY 11411,                                       487,457.00                       80,000.00                                           80,000.00                  FA
     The Debtor settled with the Trustee and redeemed this property from
     sale by Trustee in return for payment of $80,000.00 free and clear of
     liens to the estate pursuant to the terms of a stipulation dated June 5,
     2020 - with court approval pursuant to order dated July 15, 2020.
 3. 2008 Volvo S80 mileage: 180000                                                       3,000.00                             0.00                                               0.00                  FA
     Debtor Claimed Exemption
 4. Bed and box spring, futon, 3 night stands, dressin                                   1,750.00                             0.00                                               0.00                  FA
     Debtor Claimed Exemption
 5. Two televisions, an entertainment center, laser pr                                       650.00                        650.00                                                0.00                  FA
     Debtor Claimed Exemption
 6. Paddle ball and paddles, Boflex equipment, exercis                                       150.00                        150.00                                                0.00                  FA
 7. Office attire, outdoor jackets and coats, office s                                       600.00                           0.00                                               0.00                  FA
     Debtor Claimed Exemption
 8. Four rings (engagement, marriage, crucifix and eve                                       625.00                           0.00                                               0.00                  FA
     Debtor Claimed Exemption
 9. Blood pressure wrist monitor, blood glucose monito                                       265.00                           0.00                                               0.00                  FA
     Debtor Claimed Exemption
 10. Cash                                                                                     37.00                         37.00                                                0.00                  FA
 11. JPMorgan Chase Bank, N.A.                                                                40.00                         40.00                                                0.00                  FA
 12. A Writer's Anointed Ink LLC                                                         Unknown                              0.00                                               0.00                  FA
 13. Fidelity                                                                          258,645.95                             0.00                                               0.00                  FA
     Debtor Claimed Exemption




LFORM1                                                                                                                                                                                                                Ver: 22.02h
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:        2
                                                                                                ASSET CASES                                                                                                               Exhibit 8
Case No:             820-70162       AST      Judge: ALAN S. TRUST                                                                              Trustee Name:                       ALLAN B. MENDELSOHN
Case Name:           RAPHAEL, KELLEY ANDREE                                                                                                    Date Filed (f) or Converted (c):     01/08/20 (f)
                                                                                                                                               341(a) Meeting Date:                 02/11/20
                                                                                                                                               Claims Bar Date:                     05/26/20



                                        1                                                   2                             3                         4                         5                                     6
                                                                                                               Estimated Net Value
                                                                                       Petition/          (Value Determined by Trustee,      Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled            Less Liens, Exemptions,            Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)            OA=554(a) Abandon             the Estate

 14. Estimated refund for tax year endingCombined (fede                                      6,500.00                           6,500.00                                             7,291.00                     FA
 15. Estimated refund for tax year endingCombined (fede                                      6,500.00                           6,500.00                                             8,000.00                     FA
 16. Unlinquidated claim against Autosource I, Inc. and                                     Unknown                                 0.00                                                 0.00                     FA
     exemption claimed in any recovery under NY Debtor & Creditor Law
     Sec. 282(3)((i) and NY Exec Law Sec. 632
 17. TAX REFUND (u)                                                                               0.00                              0.00                                            11,036.00                     FA
     Federal and state tax refunds for 2019

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $1,178,948.95                          $93,877.00                                          $106,327.00                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Investigated for equity/liens in real property located in Cambria Heights, NY, Settlement reached with Debtor whereby
   she redeemed her interest in the real property and resolved any other claims by the estate against her in return for
   payment of $80,000.00 to the estate - free and clear of any liens. The Settlement was approved by court order dated July
   15, 2020.


   Initial Projected Date of Final Report (TFR): 12/31/22            Current Projected Date of Final Report (TFR): 12/31/22




LFORM1                                                                                                                                                                                                                           Ver: 22.02h
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                  FORM 2                                                                                             Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                  Exhibit 9
  Case No:             820-70162 -AST                                                                                             Trustee Name:                    ALLAN B. MENDELSOHN
  Case Name:           RAPHAEL, KELLEY ANDREE                                                                                     Bank Name:                       Axos Bank
                                                                                                                                  Account Number / CD #:           *******0540 Checking Account
  Taxpayer ID No:    XX-XXXXXXX
  For Period Ending: 01/30/21                                                                                                     Blanket Bond (per case limit):   $ 42,742,595.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                              3                                                 4                                                  5                      6                   7
    Transaction       Check or                                                                                                            Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction                Tran. Code      Deposits ($)      Disbursements ($)          Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                   0.00
          06/04/20     14, 15     Kelley A. Raphael                              Tax Refund                                              1124-000              15,291.00                                     15,291.00
                                  Independent Beauty Consusltant                 Turnover of non-exempt 2019 federal and state tax
                                  Nassau County, NY 11557                        refunds.
          06/10/20        2       Rosen & Associates, P.C.                       LITIGATION SETTLEMENT PROCEEDS                           1149-000             40,000.00                                     55,291.00
                                  Escrow Account Control                         Deposit required to redeem this property from sale by
                                  747 3rd Avenue, 20th Floor                     Trustee in return for payment of $80,000.00 to the
                                  New York, NY 10017                             estate pursuant to the terms of a stipulation dated June
                                                                                 5, 2020 - subject to court approval.
          06/17/20       17       Rosen & Associates, P.C.                       Tax Refund                                              1224-000              11,036.00                                     66,327.00
                                  Escrow Account Control                         Federal and state tax refunds for 2019
                                  747 3rd Avenue, 20th Floor
                                  New York, NY 10017
          07/20/20        2       ROSEN & ASSOCIATES, P.C.                       LITIGATION SETTLEMENT PROCEEDS                          1149-000              40,000.00                                 106,327.00
                                  Escrow Account Control                         Balance of funds required to redeem real property
                                  747 Third Avenue, 20th Floor                   from sale by the Trustee (payment of $80,000.00 free
                                  New York, NY 10017                             and clear of liens) pursuant to the terms of a
                                                                                 stipulation dated June 5, 2020 - with court approval
                                                                                 pursuant to order dated July 15, 2020.
          08/24/20     001001     UNITED STATES TREASURY                         TAX PAYMENT                                             2810-000                                        7,447.00            98,880.00
                                  C/O INTERNAL REVENUE SERVICE, CIO              EIN: XX-XXXXXXX
                                  P.O. Box 7346                                  2019 FORM 1041
                                  Philadelphia, PA 19101-7346
          08/24/20     001002     NEW YORK STATE INCOME TAX                      TAX PAYMENT                                             2820-000                                        3,245.00            95,635.00
                                  FIDUCIARY RETURN UNIT                          TIN: XX-XXXXXXX
                                  P.O. BOX 61000                                 2019 FORM IT-205
                                  ALBANY, NY 12261-0001
          08/24/20     001003     GARY R. LAMPERT, CPA                           ACCOUNTANT FEES                                         3410-000                                         400.00             95,235.00
                                  100 MERRICK ROAD, SUITE 211-W                  pursuant to August 10, 2020 order of retention and
                                  ROCKVILLE CENTRE, NY 11570                     August 19, 2020 invoice for preparation of estate tax

                                                                                                                                  Page Subtotals              106,327.00                 11,092.00
                                                                                                                                                                                                             Ver: 22.02h
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                 FORM 2                                                                                                   Page:       2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit 9
  Case No:             820-70162 -AST                                                                                         Trustee Name:                       ALLAN B. MENDELSOHN
  Case Name:           RAPHAEL, KELLEY ANDREE                                                                                 Bank Name:                          Axos Bank
                                                                                                                              Account Number / CD #:              *******0540 Checking Account
  Taxpayer ID No:    XX-XXXXXXX
  For Period Ending: 01/30/21                                                                                                 Blanket Bond (per case limit):      $ 42,742,595.00
                                                                                                                              Separate Bond (if applicable):


           1              2                             3                                                 4                                                 5                         6                         7
    Transaction       Check or                                                                                                       Uniform                                                              Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                                                                 returns
          12/15/20     001004     ROSEN & KANTROW, PLLC                          ATTORNEY FEES                                      3210-000                                              6,415.00                  88,820.00
                                  38 New Street                                  pursuant to order dated December 15, 2020
                                  Huntington, NY 11743
          12/15/20     001005     ROSEN & KANTROW, PLLC                          ATTORNEY EXPENSES                                  3220-000                                               101.00                   88,719.00
                                  38 New Street                                  pursuant to order dated December 15, 2020
                                  Huntington, NY 11743
          12/15/20     001006     ALLAN B. MENDELSOHN                            Chapter 7 Compensation/Fees                        2100-000                                              8,566.35                  80,152.65
                                  38 NEW STREET
                                  HUNTINGTON, NY 11743
          12/15/20     001007     ALLAN B. MENDELSOHN                            Chapter 7 Expenses                                 2200-000                                                28.85                   80,123.80
                                  38 NEW STREET
                                  HUNTINGTON, NY 11743
          12/15/20     001008     New York State Department                      Claim 000002A, Payment 82.24%                      5800-000                                           80,123.80                          0.00
                                  of Taxation & Finance
                                  Bankruptcy Section
                                  PO Box 5300
                                  Albany NY 12205-0300

                                                                                                          COLUMN TOTALS                                    106,327.00                 106,327.00                           0.00
                                                                                                              Less: Bank Transfers/CD's                          0.00                       0.00
                                                                                                          Subtotal                                         106,327.00              106,327.00
                                                                                                              Less: Payments to Debtors                                                  0.00
                                                                                                          Net
                                                                                                                                                           106,327.00              106,327.00
                                                                                                                                                                                  NET                            ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                       BALANCE
                                                                                                           Checking Account - ********0540                  106,327.00                 106,327.00                          0.00
                                                                                                                                                  ------------------------   ------------------------   ------------------------
                                                                                                                                                            106,327.00                 106,327.00                          0.00
                                                                                                                                                  ==============             ==============             ==============


                                                                                                                              Page Subtotals                        0.00                  95,235.00
                                                                                                                                                                                                                    Ver: 22.02h
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                            FORM 2                                                                                       Page:      3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                      Exhibit 9
  Case No:             820-70162 -AST                                                                                 Trustee Name:                    ALLAN B. MENDELSOHN
  Case Name:           RAPHAEL, KELLEY ANDREE                                                                         Bank Name:                       Axos Bank
                                                                                                                      Account Number / CD #:           *******0540 Checking Account
  Taxpayer ID No:    XX-XXXXXXX
  For Period Ending: 01/30/21                                                                                         Blanket Bond (per case limit):   $ 42,742,595.00
                                                                                                                      Separate Bond (if applicable):


          1               2                             3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                               Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                                                                          (Excludes Account        (Excludes Payments            Total Funds
                                                                                                                                                  Transfers)              To Debtors)              On Hand




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                  Ver: 22.02h
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
